DETAILED ACTION
	This action is in response to an amendment to application 16/617637, filed on 6/3/2022. Claims 18-21, 28-32, and 34 are pending; claims 1-17, 22-27, and 33 are canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21, 28-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2013/0326494, hereinafter “Nunez,” and USPGPUB 2015/0312216, hereinafter “Mohan,” US Pat. No. 6,493,871, hereinafter “McGuire,” and USPGPUB 2012/0124431, hereinafter “Bauer.”
	Regarding claim 18, Nunez discloses “A method for updating software intended to be executed by equipment, (see, e.g., Nunez para. 9; “A plurality of network nodes may be designated as “server” nodes. Each server node may be assigned to manage software patch distribution for a different zone, where each zone may include a different plurality of network nodes. Upon detecting a node in a zone to be a node in need of an update, a patch may be received from a patch source at the server node in the same zone as the node in need of the update. The patch may be transferred from the server node to the node in need of the update. The patch may be used to update the node in need of an update.”) where each equipment unit forms a node of a command-control network communicating with other nodes of said command-control network, the nodes of the command-control network each have a respective identifier, (see, e.g., Nunez para. 12-13, fig. 1 & associated text; “Network 101 may be grouped, partitioned or divided into a plurality of groups or zones 104, each zone 104 including a plurality of network nodes 102. In each zone 104, one of the network nodes 102 may be selected, marked or designated as a sever node 106 to provide patch management functionality and security maintenance to other nodes 102 in the same zone 104.”) 
	wherein each reference node is configured for allowing the software update for a plurality of the secondary nodes, wherein each secondary node is configured for requesting the software update from the plurality of the reference nodes, (see, e.g., Nunez fig. 1 & associated text; para. 27-29; there are multiple potential sources of software updates for any given secondary node)
wherein a current secondary node: obtains second data comprising identifiers of reference nodes; (see, e.g., Nunez fig. 1 & associated text; para. 26; “A table or database (e.g., stored in a memory unit 116 and/or 120) may list the server node 106 designated for each network node 102 and/or for each zone 104. Thus, if network node 102 is determined to have software or code 126 in need an update, network node 102 may send a lookup request to the device storing the table, which returns the address or identification of a server node 106 associated with the requesting network node 102 or its zone 104.) and
for a software update of the current current node, the current secondary node:
reads said second data for identifying at least one primary reference node; prepares a first software update request intended for the first identified reference node;” (see, e.g., Nunez fig. 1 & associated text; para. 26; “A table or database (e.g., stored in a memory unit 116 and/or 120) may list the server node 106 designated for each network node 102 and/or for each zone 104. Thus, if network node 102 is determined to have software or code 126 in need an update, network node 102 may send a lookup request to the device storing the table, which returns the address or identification of a server node 106 associated with the requesting network node 102 or its zone 104. Network node 102 may request the update or patch 128 from the identified server node 106.”; para. 27; “Patches 128 may be provided to network 101 via one or more source server(s) 108, e.g. a patch source, which may be the same (or different) server that provides the original code 126 in need of the update.”).
Nunez does not disclose the following underlined portion of the claim: “updating software intended to be executed by equipment of an electrical distribution grid.” As a preliminary matter, it is unclear whether this language is “intended use” language wholly contained within the preamble, in which case it properly could be disregarded for claim construction purposes. (MPEP 2144.07). However, in the interest of compact prosecution, the language regarding electrical distribution grids etc. will be treated as materially limiting the claim scope. Mohan discloses (at para. 97-100) distributing software updates to nodes within an electrical distribution grid. Mohan and Nunez are directed toward software updating and therefore are analogous art. On or before the effective filing date of the claimed invention, one of ordinary skill in the art would have deemed it obvious to try to combine the electrical distribution microgrid device software-updating scheme of Mohan with the distributed software-updating scheme of Nunez, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to ensure that all nodes in a system are running up-to-date software.
Nunez does not disclose the following underlined portions of the claim: “wherein a current secondary node: obtains second data comprising an ordered list of identifiers of reference nodes;” and “reads said second data for identifying at least one primary reference node from the ordered list;” However, McGuire discloses, at col. 11 line 18-56, an ordered list of identifiers of references nodes, e.g., “URL1” and “URL2” so that “In this case, if the server at URL1 is not available for download, the other server at URL2 may be used.” McGuire and Nunez are directed toward software updating and therefore are analogous art. On or before the effective filing date of the claimed invention, one of ordinary skill in the art would have deemed it obvious to try to combine the multi-source software update system of McGuire with the distributed software-updating scheme of Nunez, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to improve availability of software updates.
Nunez also does not disclose the following portion of the claim: “after a time delay, when the update is not received, prepares another software update request intended for a following reference node identified on the ordered list, iteratively until receiving said update.” Stated differently, Nunez does not disclose sending a subsequent request to a subsequent reference node. However, McGuire discloses (at col. 11 line 18-56) an ordered list of reference nodes, and Bauer discloses (at para. 62-68; figs. 6-7 & associated text) a data transmission method wherein in the event of a timeout at “server B1” the operation retries at “server B2.” This is an equivalent of the claimed failover to a subsequent reference node on an ordered list after a time delay. 	Bauer, McGuire, Mohan, and Nunez are directed toward network communication and therefore are analogous art. On or before the effective filing date of the claimed invention, one of ordinary skill in the art would have deemed it obvious to try to combine the distributed software-updating scheme of Nunez and Mohan with the failover operation of Bauer and the multi-source software update system of McGuire, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to ensure that all software updates are received successfully. Accordingly, the instant claim is unpatentable over the combination of Bauer, Mohan, and Nunez. 
	Regarding claim 19, the combination of Nunez, Mohan, and Bauer renders obvious “The method of claim 18, wherein said current secondary node further: 
obtains first data of the identifier of at least one of the secondary nodes for which the current secondary node is configured for allowing the software update; (see, e.g., Nunez fig. 1 & associated text; para. 26; “A table or database (e.g., stored in a memory unit 116 and/or 120) may list the server node 106 designated for each network node 102 and/or for each zone 104. Thus, if network node 102 is determined to have software or code 126 in need an update, network node 102 may send a lookup request to the device storing the table, which returns the address or identification of a server node 106 associated with the requesting network node 102 or its zone 104. Network node 102 may request the update or patch 128 from the identified server node 106.”) and
upon receiving a software update request, uses said first data for the software update at least for the one secondary node identified in said first data. (see, e.g., Nunez fig. 1 & associated text; para. 26; “Thus, if network node 102 is determined to have software or code 126 in need an update, network node 102 may send a lookup request to the device storing the table, which returns the address or identification of a server node 106 associated with the requesting network node 102 or its zone 104. Network node 102 may request the update or patch 128 from the identified server node 106.”).
	Regarding claim 20, the combination of Nunez, Mohan, McGuire, and Bauer renders obvious “The method according to claim 19, wherein each node stores the first and second data.” (see, e.g., Nunez fig. 1 & associated text; update distribution requires distribution of identification data and update data).
	Regarding claim 21, the combination of Nunez, Mohan, McGuire, and Bauer renders obvious “The method according to claim 18, wherein the first data comprise a list of secondary node identifiers.” (see, e.g., Nunez fig. 1 & associated text; server and update nodes are identified).
	Regarding claim 28, the combination of Nunez, Mohan, McGuire, and Bauer renders obvious “The method according to claim 18, wherein a management system for the nodes of the command-control network determines at first, for each node, at least one of the reference nodes according to a predetermined topology of the command-controlled network.” (see, e.g., Nunez fig. 1 & associated text; reference nodes are defined).
	Regarding claim 29, the combination of Nunez, Mohan, McGuire, and Bauer renders obvious “The method according to claim 18, wherein a management system for the nodes of the command-control network determines at first, for each node, at least one of the secondary nodes according to a predetermined topology of the command-controlled network.” (see, e.g., Nunez fig. 1 & associated text; target nodes are defined).
	Regarding claim 30, the combination of Nunez, Mohan, McGuire, and Bauer renders obvious “A system comprising at least:
a first equipment unit comprising a programed computer circuit for executing the method according to claim 19, as one of the reference nodes; (see, e.g., Nunez para. 9; “A plurality of network nodes may be designated as “server” nodes. Each server node may be assigned to manage software patch distribution for a different zone, where each zone may include a different plurality of network nodes. Upon detecting a node in a zone to be a node in need of an update, a patch may be received from a patch source at the server node in the same zone as the node in need of the update. The patch may be transferred from the server node to the node in need of the update. The patch may be used to update the node in need of an update.”) and
a second equipment unit comprising another programed computer circuit for executing a second method as one of the secondary nodes, the second method being a method for updating software intended to be executed by equipment of the electrical distribution grid, where each equipment unit forms one node of the command-control network communicating with the other nodes of said command-control network, the nodes of the command-control network have respective identifiers.” (see, e.g., Nunez para. 12-13, fig. 1 & associated text; “Network 101 may be grouped, partitioned or divided into a plurality of groups or zones 104, each zone 104 including a plurality of network nodes 102. In each zone 104, one of the network nodes 102 may be selected, marked or designated as a sever node 106 to provide patch management functionality and security maintenance to other nodes 102 in the same zone 104.”)
	Regarding claim 31 the combination of Nunez, Mohan, McGuire, and Bauer renders obvious “The system according to claim 30, further comprising a management system for the nodes of the command-control network, said system comprising a computer circuit programed for executing a method wherein a management system for the nodes of the command-control network determines at first, for each node, at least one of the reference nodes according to a predetermined topology of the command-controlled network.” (see, e.g., Nunez fig. 1 & associated text; reference nodes are defined).
	Regarding claim 32, the combination of Nunez, Mohan, McGuire, and Bauer renders obvious “A non-transitory computer readable medium on which is stored a computer program comprising instructions for implementing the method according to claim 18, when said instructions are executed by a processor.” See the rejection of claim 18.
	Regarding claim 34, the combination of Nunez, Mohan, McGuire, and Bauer renders obvious “Equipment for the electric distribution grid, comprising a programed computer circuit for executing the method according to claim 18 as one of the secondary nodes.” See the rejection of claim 18.

Response to Arguments
	Applicants’ arguments in traversal of the standing rejections under 35 U.S.C. 103 are moot in view of the foregoing new grounds of rejection. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571)270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191